DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 2003/0032936) in view of Starksen (US 2005/0119523).
Regarding claim 7 and 9, Lederman discloses a method of ablating the cardiac septum for the purpose of treating hypertrophic cardiomyopathy (abstract, figures 6-7). The method involves using a guidewire (42, fig. 1) to deliver a cryoablation catheter (10 which includes 26, see paragraph [0025]) which has a tapered tip (not numbered, fig. 3) to the treatment region. The disclosure of cryoablation is understood to include any type known to those of ordinary skill in the art, including those that operate by circulated liquid coolant. Lederman does not disclose that the guidewire and catheter are delivered through the coronary sinus and septal vein. However, there are many ways of introducing devices into the heart and Applicant has not disclosed that using these particular anatomic structures produces an unexpected result. Starksen, for example, discloses a device that can have a wide range of uses including in a method of treating the heart from the coronary sinus ([0033]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known access steps in the method of Lederman, including coronary sinus access as taught by Starksen, that would produce the predictable result of allowing tissue to be treated in a desired manner. Starksen does not disclose access through the septal vein. But Lederman, as discussed above, discloses treating septal tissue and one advantage of using the coronary sinus is using the natural pathways in the heart reduces the trauma to the heart (see the Conclusion below for an example of this general principle). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any available natural pathways to get the device as close to the tissue to be treated as possible, including septal veins, that would produce the predictable result of treating tissue in a manner that reduces the trauma to the patient. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lederman and Starksen, further in view of Svaasand (US 2003/0083574).
Regarding claim 8, the method of Lederman-Starksen does not disclose the step of monitoring the ice ball formation using an imaging device. However, using an imaging device to monitor ice ball formation is common in the art. Svaasand, for example, discloses a cryosurgical method which includes the steps of using an imaging device to monitor ice ball formation ([0066]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Lederman-Starksen to include the step of monitoring the ice ball formation, as taught by Svaasand, that would produce the predictable result of allowing the system or a user to control the creation of a lesion in a desired manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the general teaching that using natural body lumens reduces trauma, see paragraph [0051] of US 2014/0039491 to Bakos. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794